DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0033764 A1) in view of Akiba (EP 0313264 B1).
1.	Wang teaches a dryness/wetness responsive sensor comprising (See fig. 2, reproduced below)
a thin wire (26) of a first metal (which may be gold.  See Abstract; Pars. 0008, 0024-0025),
a thin wire (28) of a second metal (which may be copper), the second metal being different from the first metal (See Abstract; Pars. 0008, 0020, 0024-0025), 
wherein the thin wire (26) of the first metal (gold) and the thin wire (28) of the second metal (copper) are disposed in juxtaposition with each other on an insulating substrate 30 (which may be comprised of FR4-laminate, or other suitable materials; Fig. 2; Abstract; Pars. 0008, 0020, 0024-0025).
Note 1:  Similar to the present invention, Wang sensor can detect a water droplet adhering on the insulating substrate 30 having the thin wires 26 and 28 (as long as a part between the thin wires 26 and 28 is equal to or smaller than a diameter of the water droplet).  Due to the different/dissimilar metals of the two thin wires 26 and 28, a galvanic current flows between the two thin wires 26 and 28 when said water droplet adheres on the sensor (said water droplet serves as a conductive medium between the two wires 26 and 28).
 
    PNG
    media_image1.png
    859
    684
    media_image1.png
    Greyscale

Wang is silent about:  wherein a surface state of a part between the thin wire (26) of the first metal (gold) and the thin wire (28) of the second metal (copper) is hydrophilic or hydrophobic.
Akiba teaches a dryness/wetness responsive sensor comprising:  a surface state of a part (10c) between a first thin wire (11) and a second thin wire (12) being hydrophobic (Figs. 1, 2, reproduced below; Col. 2, lines 41-46; Col. 3, line 56 – Col. 4, line 6).

    PNG
    media_image2.png
    717
    579
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    320
    698
    media_image3.png
    Greyscale

Note 2:  Similar to Wang and the present invention, Akiba sensor can detect a water droplet adhering on an insulating substrate (10, 10c) having the thin wires 11 and 12 (as long as a part 10c between the thin wires 11 and 12 is equal to or smaller than a diameter of the water droplet).  Due to different electrical potentials of the two thin wires 11 and 12, a current flows between the two thin wires 11 and 12 when said water droplet adheres on the sensor (said water droplet serves as a conductive medium between the two wires 11 and 12).
In Akiba, the insulating substrate (10, 10c) includes a top surface 10c (as shown in fig. 2; Col. 2, line 41-46).  The insulating substrate (10, 10c) may be comprised of PTFE which is water-repellent (= hydrophobic).  Accordingly, water-shedding properties of the substrate (10, 10c) is good.  As a result, a liquid like water for example may not remain/collect indefinitely on the substrate (10, 10c) but, understandably, would spread out to connect the two wires 11 and 12 together to ascertain with accuracy when liquid adheres on the sensor (Col. 3, line 56 – Col. 4, line 6).

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Akiba teaching to Wang sensor by having a surface state of a part between the thin wire (26) of the first metal (gold) and the thin wire (28) of the second metal (copper) be hydrophilic or hydrophobic.  As such, in a case where the surface state is hydrophobic, a water droplet may not remain/collect indefinitely on the substrate, but, understandably, would spread out to connect the two wires 26 and 28 together to ascertain with accuracy when a water droplet adheres on the sensor.

2. 	Wang as modified teaches the dryness/wetness responsive sensor according to claim 1, wherein an insulating film 10c (shown in Akiba fig. 2 for example) is formed in a part between the thin wire of the first metal and the thin wire of the second metal.

3. 	Wang as modified teaches the dryness/wetness responsive sensor according to claim 2, wherein the thin wire of the first metal, the thin wire of the second metal, and the insulating film (10c) are formed on the insulating substrate (10), and wherein the thin wire of the first metal, the thin wire of the second metal, and the insulating film (10c) are of uniform height (as seen in Akiba fig. 2 for example).

4.	Wang as modified teaches the dryness/wetness responsive sensor according to claim 1, but is silent about:  wherein a contact angle of water on a surface of a part (10c) between the thin wire of the first metal and the thin wire of the second metal or on a surface of the insulating film (10, 10c) is 0° or more and 30° or less.  That is, Wang as modified fails to teach the part (10c) being hydrophilic (Please see application fig. 5 and specification paragraph 0032, for example, where applicant describes a natural phenomenon in which a contact angle of water on a surface of such part being hydrophilic would be 0° or more and 30° or less).
However, Wang as modified meets all the limitations recited in claim 1 which may not have to include the part (10c) being hydrophilic.  Therefore, claim 4 is irrelevant to claim 1, since claim 4 doesn’t add further limitation to claim 1.  In other words, claim 1 may only require the part (10c) being hydrophobic, which in turn may exclude the recited contact angle.  

5 (Similar to claim 4). 	Wang as modified teaches the dryness/wetness responsive sensor according to claim 1, but is silent about:  wherein a contact angle of water on a surface of a part (10c) between the thin wire of the first metal and the thin wire of the second metal or on a surface of the insulating film (10c) is 0° or more and 15° or less.  That is, similar to claim 4, Wang as modified fails to teach the part (10c) being hydrophilic (Please see application fig. 5 and specification paragraph 0032, for example, where applicant describes a natural phenomenon in which a contact angle of water on a surface of such part 10c being hydrophilic would be 0° or more and 15° or less).
However, similar to claim 4, Wang as modified meets all the limitations recited in claim 1 which may not have to include the part (10c) being hydrophilic.  Therefore, claim 4 is irrelevant to claim 1, since claim 4 doesn’t add further limitation to claim 1.  In other words, claim 1 may only require the part (10c) being hydrophobic, which in turn may exclude the recited contact angle.  
6. 	Wang as modified teaches the dryness/wetness responsive sensor according to claim 1, wherein a contact angle of water on a surface of a part (10c) between the thin wire of the first metal and the thin wire of the second metal or on a surface of the insulating film (10, 10c) is 60° or more and 180° or less.  That is, Wang as modified teaches the part (10c) being hydrophobic (Please see application fig. 5 and specification paragraph 0032, for example, where applicant describes a natural phenomenon in which a contact angle of water on a surface of such part being hydrophobic would be 60° or more and 180° or less).

7 (Similar to claim 6). 	Wang as modified teaches the dryness/wetness responsive sensor according to claim 1, wherein a contact angle of water on a surface of a part between the thin wire of the first metal and the thin wire of the second metal or on a surface of the insulating film is 65° or more and 180° or less.  That is, similar to claim 6, Wang as modified teaches the part (10c) being hydrophobic (Please see application fig. 5 and specification paragraph 0032, for example, where applicant describes a natural phenomenon in which a contact angle of water on a surface of such part being hydrophobic would be 65° or more and 180° or less).

8. 	Wang as modified teaches the dryness/wetness responsive sensor according to 7 claim 1, wherein the first metal is selected from a group consisting of gold, platinum, silver, titanium, an alloy thereof, and carbon (as discussed above in claim 1).

9. 	Wang as modified teaches the dryness/wetness responsive sensor according to claim 1, wherein the second metal is selected from a group consisting of silver, copper, iron, zinc, nickel, cobalt, aluminum, tin, chromium, molybdenum, manganese, magnesium, and an alloy thereof (as discussed above in claim 1).

10. 	Wang as modified teaches the dryness/wetness responsive sensor according to claim 1, but is silent about:  wherein the spacing between the thin wire (26) of the first metal and the thin wire (28) of the second metal is in a range of 5 nm or more and 20000 nm or less.
However, it has been held that changing size or shape of a known structure is obvious variation, thus uninventive and unpatentable.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955).  In the present case, it appears that the sensor in Wang as modified would work well regardless of any specific range of dimension, including but not limited to a range of 5 nm or more and 20000 nm or less.  
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the sensor in Wang as modified with the spacing between the thin wire (26) of the first metal and the thin wire (28) of the second metal in a range of 5 nm or more and 20000 nm or less, in order to sense wetness caused by a very small water droplet, for example.  

	
11. 	Wang as modified teaches the dryness/wetness responsive sensor according to claim 1, comprising a plurality of at least one selected from the group consisting of the thin wire (26) of the first metal and the thin wire (28) of the second metal (as shown in Wang fig. 1 above), wherein the thin wire (26) of the first metal extends from a first side towards a second side that is opposite to the first side and the thin wire (28) of the second metal extends from the second side towards the first side such that the thin wire (26) of the first metal and the thin wire (28) of the second metal are arranged in parallel with and approached each other (as shown in Wang fig. 1).

Response to Arguments
Applicant’s arguments, see Response/Remarks, filed on 5/25/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Wang and Akiba.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 30, 2022